Citation Nr: 1104778	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  07-36 159	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
a left thigh gunshot wound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1991 to June 1997. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the above claim.

The issues of entitlement to service connection for 
migraine headaches; diarrhea; sleep apnea; and a 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD), depression, and an anxiety disorder, have 
been raised by the record, but have not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  See June 
2010 claim, August 2010 statement, and August 2010 
stressor statement.  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

 
FINDING OF FACT

On November 18, 2010, and December 29, 2010, prior to the 
promulgation of a decision in the appeal, the Board received 
notification from the Veteran that a withdrawal of this appeal is 
requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, in statements submitted on November 17, 2010, and December 
29, 2010, the Veteran requested that his appeal as to the issue 
of entitlement to an increased rating for residuals of a left 
thigh gunshot wound be withdrawn.  Therefore, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


